Citation Nr: 9926434	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  90-44 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder, to include tendinitis.  

2.  Entitlement to service connection for conjunctivitis.  

3.  Entitlement to service connection for an eye disorder 
characterized as refractive error.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for a heart disorder, 
to include Wolff-Parkinson White Syndrome.  

6.  Entitlement to service connection for residuals of a 
contusion of the left elbow.  

7.  Entitlement to service connection for a foreign body in 
the right third metacarpal.  

8.  Entitlement to service connection for an acquired 
psychiatric disorder.  

9.  Entitlement to service connection for a disability 
manifested by blood in the stool.  

10.  Entitlement to restoration of a 10 percent evaluation 
for hematuria.  

11.  Entitlement to an increased evaluation for hematuria.  

12.  Entitlement to a compensable evaluation for residuals of 
a right eye injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had certified active duty for training from 
January 1974 to May 1974 with multiple additional periods of 
active duty for training and/or inactive duty for training.  
This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from January 1987 and 
January 1988 rating decisions of the Newark, New Jersey 
Regional Office.  The January 1987 rating decision, in 
pertinent part, granted service connection for hematuria and 
assigned a 10 percent disability evaluation.  Service 
connection was denied for a left shoulder disorder, to 
include tendinitis; conjunctivitis; an eye disorder 
characterized as refractive error; hypertension; a heart 
disorder, to include Wolff- Parkinson White Syndrome; 
residuals of a contusion of the left elbow; a foreign body of 
the right third metacarpal; an acquired psychiatric disorder; 
and a disability manifested by blood in the stool.  The 
January 1988 rating decision, in pertinent part, granted 
service connection for residuals of a right eye injury and 
assigned a noncompensable disability evaluation.  In May 
1991, the Board remanded this appeal to the RO to verify the 
veteran's periods of active duty for training and/or inactive 
duty for training, to determine whether the veteran intended 
to continue his appeal as to all issues, to schedule the 
veteran for a period of observation and evaluation and to 
afford the veteran a Department of Veterans Affairs 
(hereinafter "VA") ophthalmological examination.  The 
veteran's case was transferred to the San Juan, Puerto Rico 
Regional Office (hereinafter "the RO").  A February 1994 
rating decision reduced the 10 percent evaluation assigned 
for the veteran's service-connected hematuria to a 
noncompensable evaluation.  In August 1995, the Board again 
remanded this appeal to the RO to make another attempt to 
verify the veteran's periods of service and to afford the 
veteran VA orthopedic, cardiovascular and psychiatric 
examinations.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  Conjunctivitis was not shown during the veteran's 
certified periods of active duty for training and/or inactive 
duty for training.  The record contains no objective evidence 
that conjunctivitis originated during the veteran's periods 
of service.  

3.  A foreign body in the right third metacarpal was not 
shown during the veteran's certified periods of active duty 
for training and/or inactive duty for training.  The record 
contains no objective evidence that a foreign body in the 
right third metacarpal originated during the veteran's 
periods of service.

4.  Refractive error is not a disability for which 
compensation benefits are appropriately granted.  

5.  Competent evidence reflecting the current existence of a 
disability manifested by blood in the stool has not been 
demonstrated.  

6.  The clinical evidence at the time of the February 1994 
rating decision failed to demonstrate sustained material 
improvement in the veteran's hematuria.  There is no 
indication the RO considered the provisions of 38 C.F.R. 
§ 3.344 (1998).  


CONCLUSIONS OF LAW

1.  The claim for service connection for conjunctivitis is 
not well-grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
1998).  

2.  The claim for service connection for a foreign body in 
the right third metacarpal is not well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1998). 

3.  The claim for entitlement to service connection for an 
eye disorder characterized as refractive error lacks legal 
merit.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); 38 
C.F.R. § 3.303 (1998).  

4.  The claim for entitlement to service connection for a 
disability manifested by blood in the stool is not well-
grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998).  

5.  The regulatory requirements for reducing a 10 percent 
evaluation for hematuria have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.105(e), 3.344 and Part 4 including §§ 4.3, 4.7, 4.115(a) 
and Diagnostic Codes 7512, 7517 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998), and if so, 
whether the VA has properly assisted him in the development 
of his claims.  A "well-grounded" claim is one which is not 
implausible.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  A 
review of the record indicates that the veteran's claim for 
restoration of a 10 percent evaluation for hematuria is well-
grounded and that all relevant facts have been properly 
developed.  The Board notes that in May 1991 and August 1995, 
the Board remanded this appeal to the RO to verify the 
veteran's periods of active duty for training and/or inactive 
duty for training.  Following the August 1995 remand, the RO, 
on several occasions, attempted to verify such periods of 
service.  The attempts were unsuccessful.  Additionally, in 
an October 1996 letter to the veteran, the RO requested that 
he furnish the dates of his creditable service for the period 
after January 1986.  The veteran did not respond.  The Board 
observes that the Court has held that the VA's duty to assist 
the veteran in the proper development of his claim is "not 
always a one-way street" and that the veteran must be 
prepared to cooperate with the VA's efforts to obtain all 
relevant evidence.  See Wood v. Derwinski, 1 Vet.App. 190, 
193 (1991) and Olson v. Principi, 3 Vet.App. 480, 483 (1993).  
The Board is of the view that a further remand for 
verification of the veteran's periods of active duty for 
training and/or inactive duty for training would be futile.  
The Board is satisfied that the total clinical and other 
documentary evidence now available is sufficient for 
appellate determination of as to the issues noted below.  
Additionally, as discussed below, the Board finds that the 
veteran's claims for service connection for conjunctivitis, a 
foreign body in the right third metacarpal, and for a 
disability manifested by blood in the stool are not well-
grounded, and that the claim for service connection for an 
eye disorder characterized as refractive error lacks legal 
merit, and that, therefore, there is no further duty to 
assist the veteran with development of such claims. 

I.  Service Connection for Conjunctivitis and for a Foreign 
Body in the
Right Third Metacarpal

Service connection may be granted for a disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 1998).  
Active service includes any period of active duty for 
training during which the veteran was disabled from disease 
or injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(24) (West 1991 & Supp. 1998).  Service 
connection may also be granted for a disability resulting 
from an injury incurred or aggravated in the line of duty 
while performing inactive duty training.  38 U.S.C.A. 
§§ 101(24), 1131 (West 1991 & Supp. 1997); 38 C.F.R. § 3.6 
(1998).  The disease entity for which service connection is 
sought must be "chronic" as opposed to merely "acute and 
transitory" in nature.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Where the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).  

The United States Court of Veterans Appeals (hereinafter 
"the Court") has held that in order for a claim for service 
connection to be well-grounded, there must be (1) competent 
evidence of a current disability; (2) proof as to incurrence 
or aggravation of a disease or injury in service; and (3) 
competent evidence as to a nexus between the inservice injury 
or disease and the current disability.  See Caluza v. Brown, 
7 Vet.App. 498 (1995).  

The available service personnel records indicate that the 
veteran has the following verified periods of service:  
January 11, 1974 to May 10, 1974, active duty for training; 
August 23, 1980 to August 24, 1980, inactive duty for 
training; January 20, 1982 to January 31, 1982, active duty 
for training; January 11, 1986 to January 12, 1986, inactive 
duty for training; and January 13, 1986 to January 30, 1986, 
active duty.  

An Army National Guard Retirement Credits Record shows that 
the veteran had active duty for training and/or inactive duty 
for training during the periods of: January 11, 1974 to May 
10, 1974; June 24 1974 to June 26, 1974; June 29, 1974 to 
June 30, 1974; May 31, 1975 to June 14, 1975; October 31, 
1975; January 31, 1976; February 1, 1976; July 10, 1976 to 
July 24, 1976; July 21, 1977 to August 6, 1977; July 22, 1978 
to August 5, 1978; August 18, 1979 to September 1, 1979; July 
12, 1980 to July 26, 1989; August 25, 1980 to August 31, 
1980; September 1, 1980 to September 30, 1980; October 1, 
1980 to October 19, 1980; October 20, 1980 to October 31, 
1980; November 1, 1980 to November 31, 1980; December 1, 1980 
to December 31, 1980; January 1, 1981 to January 23, 1981; 
August 4, 1983 to August 20, 1983; July 5, 1984 to July 21, 
1984 and from July 10, 1985 to July 27, 1985.  There is no 
additional period of active duty for training and/or inactive 
duty for training after July 1985.  A medical board report 
dated in May 1987, noted that the veteran had remained in 
active status with his unit since April 1986, secondary to 
multiple medical problems.  A February 1987 statement, 
apparently from a noncommissioned officer serving with the 
veteran's reserve unit, indicated that the veteran was on 
active duty from January 13, 1986 to January 31, 1986 as a 
result of an injury sustained on January 11, 1986 while on 
"drill status".  

The veteran's service medical records do not refer to 
complaints of or treatment for conjunctivitis or for a 
foreign body in the right third metacarpal.  An October 1973 
"enlistment" examination report noted that the veteran had 
20/20 vision in both eyes.  An August 1978 individual sick 
slip reported that the veteran was seen with a "bad" left 
eye.  It was noted that the eye was washed with swabs and 
Visine was administered.  A September 1978 examination report 
indicated that the veteran's vision was 20/20 in both eyes.  
There was a notation that his eyes were normal.  A February 
1982 treatment entry related that the veteran had an accident 
when a piece of steel impaled the cornea of this right eye.  
A May 1983 examination report noted that the veteran had 
distant vision of 20/25  in the right eye and 20/20 in the 
left eye.  Near vision was 20/20 in both eyes.  There were 
notations that the veteran's eyes and upper extremities were 
normal.  A May 1987 examination report, pursuant to a medical 
board, included a notation that the veteran's eyes were 
normal.  There was no reference to a foreign body of the 
right third metacarpal.  

The veteran underwent a VA general medical examination in 
June 1981.  The examiner noted that he had normal eye 
structures.  The diagnoses did not refer to an eye disorder 
or to a foreign body in the right third metacarpal.  Private 
treatment records dated from September 1985 to April 1986 
indicated that the veteran continued to receive treatment.  A 
September 1985 entry from Alexian Brothers Hospital noted 
that the veteran was installing a door when some "white 
dust" fell in his face and contaminated his right eye and 
left eye.  It was reported that the veteran had 20/30 vision 
in the left eye and 20/100 vision in the right eye which was 
"blurred".  The discharge diagnosis was right and left 
"conjunctival".  

Treatment records from various Army hospitals dated from 
March 1986 to September 1986 indicated that the veteran was 
treated for multiple disorders.  The veteran underwent a VA 
general medical examination in September 1986.  He had 
complaints including bad eyesight and numbness in his hands.  
The veteran's uncorrected vision was 20/25 in both eyes with 
corrected vision of 20/20.  Hyperopia and an astigmatism were 
noted for both eyes.  The diagnoses included refraction 
error, astigmatism and conjunctivitis.  The veteran underwent 
a VA orthopedic examination in September 1986.  The diagnoses 
included retained foreign body (metallic) adjacent to the 
head of the right third metacarpal.  

Treatment records from various Army hospitals dated from 
October 1986 to September 1987 noted that the veteran 
continued to receive treatment.  A June 1987 entry indicated 
that the veteran was seen with a history of a piece of steel 
being introduced to the right eye in January 1982.  He 
complained of blurring, watery eyes and some floaters.  The 
assessment was essential symmetry both eyes.  

At the August 1988 hearing on appeal, the veteran testified 
that he still had conjunctivitis of the eyes.  The veteran 
reported that he first noted conjunctivitis in the summer of 
1980 or 1981 when "rocks and steel" fell in his eyes.  He 
reported that, apparently on another occasion, he got dust 
particles in his eyes and that his eyes became infected.  He 
related that since that time he had suffered recurring eye 
infections.  The veteran also indicated that he had a 
decrease in his vision.  He further testified that a piece of 
steel became stuck in his finger during a period of "active 
duty" when he was working on a truck.  He reported that a 
piece of steel was taken out of his index finger.  He related 
that he did have full motion of the finger, but that he had 
pain and numbness.  

Private physician statements dated from April 1988 to 
September 1988 indicated that the veteran continued to 
receive treatment for multiple disorders.  An April 1988 
statement from Ronald J. Potash noted a medical history which 
included a right fourth finger injury in the 1970s and an eye 
injury in 1985.  VA treatment records dated from October 1987 
to September 1988 indicated that the veteran was treated for 
several disorders.  A June 1988 entry noted an assessment of 
left eye trichiasis.  An August 1988 entry noted that the 
veteran had a history of trauma to the left lower lid with 
trichiasis.  The veteran had 20/25 vision in both eyes.  The 
impression was mild lateral blepharophimosis secondary to 
trauma.  

The veteran underwent a VA general medical examination in 
September 1988.  The examiner noted that the veteran's pupils 
were equal, round and reactive to light.  Uncorrected vision 
was 20/25 in both eyes with corrected vision 20/20.  The 
diagnoses included right eye hyperopia and presbyopia.  The 
veteran also underwent a VA orthopedic examination in 
September 1988.  The examiner noted that the veteran's claims 
folder and service medical records were unavailable.  It was 
observed that the veteran reported that he had a shrapnel 
wound of the proximal phalanx of the right index finger, and 
not the right metacarpal.  The examiner indicated that the 
scarring from the shrapnel wound of the proximal phalanx of 
the index finger was almost imperceptible.  The diagnoses 
included shrapnel wound proximal phalanx of the right index 
with retained foreign body by history.  The veteran underwent 
an additional VA general medical examination in January 1989.  
The examiner noted that the veteran's vision was 20/20 in 
both eyes.  The diagnoses included right eye presbyopia.  

VA physician statements and treatment records dated from May 
1988 to June 1994 indicated that the veteran was treated for 
several disorders.  An October 1991 treatment report noted 
that in 1980, the veteran had eye trauma and left eye 
surgery.  He complained of blurred vision.  The refraction 
was 0.25 in both eyes.  The diagnosis was no pathology found, 
presbyopia.  A June 1992 report noted vision in the right eye 
of 20/30 and vision in the left eye of 20/25.  The assessment 
was presbyopia.  A June 1992 hospital discharge summary 
regarding a period of observation and evaluation noted 
diagnoses including presbyopia.  An April 1994 entry noted 
that the veteran had undergone eyelid surgery the previous 
summer.  It was reported that there was refraction of the 
right eye of +0.75 and of the left eye of +1.00.  The 
assessment was within normal limits.  

The veteran underwent a VA hand, thumb and fingers 
examination in November 1995.  The examiner noted that there 
was no anatomical defect of the right hand.  There was no 
reference to a foreign body in the right third metacarpal and 
the diagnoses referred to other disorders.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the record is devoid of 
sufficient objective evidence establishing that 
conjunctivitis and a foreign body in the right third 
metacarpal became manifest or otherwise originated during the 
veteran's periods of active duty for training and/or inactive 
duty for training.  The service medical records for his 
certified periods of service make no reference to complaints 
of or treatment for conjunctivitis or for a foreign body in 
the right third metacarpal.  As to the veteran's 
conjunctivitis, the Board notes that the service medical 
records do indicate that the veteran had an accident in 
February 1982 when a piece of steel impaled the cornea of his 
right eye.  The Board observes that the veteran is already 
service-connected for residuals of a right eye injury.  The 
first clinical indication of conjunctivitis was pursuant to a 
September 1985 treatment entry from Alexian Brothers Hospital 
which noted that the veteran was installing a door when some 
"white dust" fell in his face contaminating his right eye 
and left eye.  The diagnosis, at that time, was right and 
left "conjunctival".  A September 1986 VA general medical 
examination report also indicated diagnoses including 
refraction error, astigmatism and conjunctivitis.  Subsequent 
VA, Army hospital, and private treatment records referred to 
variously diagnosed eye disorders including mild lateral 
blepharophimosis secondary to trauma, hyperopia, left eye 
trichiasis and presbyopia.  There is no diagnosis of 
conjunctivitis of record since the September 1986 VA general 
medical examination.  

The Board observes that a service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet.App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1995) (absent "proof of a 
present disability there can be no valid claim").  The 
clinical and other probative evidence of record fails to 
indicate that the veteran presently suffers from 
conjunctivitis.  The Board notes, however, that even assuming 
the presence of conjunctivitis, the record is devoid of any 
clinical evidence corroborating that such disorder became 
manifest or otherwise originated during any of the veteran's 
periods of active duty for training and/or inactive duty for 
training.  The medical evidence fails to indicate any 
relationship or nexus between the claimed disorder and the 
veteran's periods of service.  See Caluza.  

As to the veteran's foreign body in the right third 
metacarpal, it is observed that the first clinical indication 
of any right hand or finger disorder was pursuant to a 
September 1996 VA general medical examination report which 
noted that the veteran complained of numbness in his hands.  
The first actual diagnosis, as to the claimed disorder, was 
pursuant to a September 1996 VA orthopedic examination report 
which related diagnoses which included a retained foreign 
body (metallic) adjacent to the head of the right third 
metacarpal.  A September 1988 VA orthopedic examination 
report noted that the veteran reported that he had a shrapnel 
wound of the proximal phalanx of the right index finger, and 
not the right metacarpal.  The diagnoses included shrapnel 
wound, proximal phalanx of the right index with retained 
foreign body.  The Board observes that the veteran's service 
medical records do not refer to any shrapnel injuries.  Also, 
at the August 1988 hearing on appeal, the veteran testified 
that a piece of steel became stuck in his finger while 
working on a truck during a period of "active duty".  The 
Board observes that the service medical records do not refer 
to such an injury.  Also, the Board observes that the Court 
has held that evidence which is simply information recorded 
by a medical examiner, unenhanced by any additional medical 
comment by the examiner, does not constitute "competent 
medical evidence" satisfying the Grotveit v. Brown, 5 
Vet.App. 91 (1993) requirement.  The Board also notes that 
although an examiner can render a current diagnosis based on 
his examination of the veteran, without a thorough review of 
the record, his opinion regarding etiology can be no better 
than the facts alleged by the veteran.  See Swann v. Brown, 5 
Vet.App. 229, 233 (1993).  The examiner, pursuant to the 
October 1988 VA orthopedic examination report, specifically 
noted that the veteran's claims folder was unavailable.  The 
Board observes that the record is devoid of any clinical 
evidence corroborating that a foreign body of the right third 
metacarpal originated during any of the veteran's periods 
active duty for training and/or inactive duty for training.  
The medical evidence simply fails to indicate any 
relationship or nexus between the claimed disorder and the 
veteran's periods of service.  See Caluza.  

The Board notes that the veteran has alleged in statements 
and testimony on appeal that conjunctivitis and a foreign 
body in the right third metacarpal originated during his 
periods of active duty for training and/or inactive duty for 
training.  The Board observes that it is certainly within the 
province of the veteran to describe an injury to his right 
third metacarpal or describe eye symptomatology during his 
periods of service.  However, as noted above, the service 
medical records make no reference to such disorders and the 
credible and competent evidence of record does not adequately 
permit the diagnosing of such disorders during the veteran's 
periods of active duty for training and/or inactive duty for 
training or otherwise relate the existence of such 
disabilities, which may exist at present, to the veteran's 
periods of service.  Additionally, the veteran is not 
competent to assert that a relationship exists between his 
periods of service and his later diagnosed conjunctivitis and 
foreign body in the right third metacarpal or to assert 
medical causation.  See Grotveit v. Brown, 5 Vet.App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  
The medical evidence simply fails to indicate any 
relationship or nexus between the veteran's claimed disorders 
and his periods of service.  Further, there are no physician 
statements or treatment reports of record which reasonably 
demonstrate such relationship.  Therefore, in the absence of 
sufficiently probative evidence establishing that the claimed 
disorders originated during the veteran's periods of active 
duty for training and/or inactive duty for training, the 
Board concludes that the veteran's claims for service 
connection for conjunctivitis and for a foreign body in the 
right third metacarpal are not plausible and, therefore, not 
well-grounded.  

Further, the Board finds the information provided in the 
statement of the case and other correspondence from the RO 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection.  Moreover, 
the veteran has not put the VA on notice of the existence of 
any specific, particular piece of evidence that, if 
submitted, might make the claim well-grounded.  Robinette v. 
Brown, 8 Vet.App. 69 (1995).

Although the RO did not specifically state that it denied the 
veteran's claims on the basis they were not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet.App 384 (1995) (en 
banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error).  The Board, therefore, concludes that denying the 
appeal on these issues because the claim is not well grounded 
is not prejudicial to the veteran.  See Bernard v. Brown, 4 
Vet.App. 384 (1993).  




II.  Service Connection for an Eye Disorder Characterized as
Refractive Error

The Board notes that the service medical records and 
subsequent evidence of record relative to this issue were 
discussed above.  

The Board has weighed the evidence of record.  It is observed 
that the veteran's service medical records indicate that at 
the time of an October 1973 "enlistment" examination 
report, he had 20/20 vision in both eyes.  An August 1978 
individual sick slip noted that the veteran was seen with a 
"bad" left eye and that his eye was washed with swabs and 
Visine was administered.  A May 1983 examination report noted 
distant vision of the 20/25 in the right eye and 20/20 ion 
the left eye.  Near vision was 20/20 in both eyes.  There was 
a notation that the veteran's eyes were normal and a May 1987 
examination report, pursuant to a medical board, also 
included a notation that the veteran's eyes were normal.  The 
Board further observes that the veteran is already service-
connected for residuals of a right eye injury as a result of 
an injury sustained in February 1982.  Additionally, the 
Board notes that VA, Army Hospital and private treatment 
records indicated that the veteran was treated for variously 
diagnosed eye disorders including "conjunctival", 
refraction error, astigmatism, conjunctivitis, essential 
symmetry both eyes, left eye trichiasis, hyperopia, and 
presbyopia.  An October 1991 treatment record noted that the 
veteran complained of blurred vision.  The refraction was 
0.25 in both eyes and the diagnosis was no pathology found, 
presbyopia.  A June 1992 report noted that vision in the 
veteran's right eye of 20/30 and vision in the left eye of 
20/25.  The assessment, at that time was presbyopia.  

The Board observes that the veteran's claim is for service 
connection for an eye disorder characterized as refractive 
error.  It is important to note that refractive error of the 
eye as such is not a disease or injury within the meaning of 
applicable legislation providing compensation benefits.  38 
C.F.R. § 3.303(c) (1998).  As noted above, recent treatment 
records have noted diagnoses of presbyopia.  The Board 
observes that presbyopia, in this matter, has also not been 
shown to be a disease or injury within the meaning of 38 
C.F.R. § 3.303(c) (1998).  Further, no physicians have 
indicated that any diagnosed refractive error, or for that 
matter presbyopia, were related to any injury in service.  
Such disorders have not been shown to be diseases or injuries 
within the meaning of 38 C.F.R. § 3.303 (1998).  Therefore, 
service connection is not warranted for an eye disorder 
characterized as refractive error as a matter of law, and the 
veteran's claim for entitlement to service connection for 
such disorder is not a claim upon which compensation benefits 
may be granted.  The court has held that, in a case where the 
law and not the evidence is dispositive of the claim, the 
claim should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet.App. 426, 
430 (1994).  Therefore, service connection for an eye 
disorder characterized as refractive error, is not warranted 
as the claim to establish such benefit lacks legal merit.  38 
C.F.R. § 3.303 (1998).  

III.  Service Connection for a Disability Manifested by
Blood in the Stool

The veteran's service medical records indicate that he was 
seen on January 12, 1986, after walking into and falling 
against a desk.  It was noted that he had pain in his side 
and blood in his stool.  A January 13, 1986 treatment report 
noted that the veteran suffered a trauma to the left lower 
abdomen on January 11, 1986.  He had complaints including 
blood in the stool.  A January 13, 1986 consultation sheet 
related diagnoses including the need to rule out hematoma of 
the left rectus muscle.  A January 1986 hospital narrative 
summary noted diagnoses including hematoma of the rectus 
muscle, left side.  A May 1987 examination for medical board 
purposes noted that the veteran's anus and rectum were 
normal.  The veteran did report, at that time, that he had 
suffered blood in his stool.  A June 1987 medical board 
report noted that in January 1986, the veteran fell striking 
his left lower quadrant of the abdomen and proximal thigh 
against a desk.  It was observed that since that time the 
veteran had suffered problems including a history of rectal 
bleeding.  The diagnoses referred to other disorders.  

Private treatment records dated from September 1985 to April 
1986 indicated that the veteran received treatment for 
several disorders.  Treatment records from various Army 
hospitals dated from March 1986 to September 1986 indicated 
that the veteran continued to receive treatment.  A September 
1986 entry noted that the veteran had a history of bright red 
blood in the stool for three weeks after an injury in January 
1986.  It was noted that there was no blood recently.  An 
additional September 1986 report noted that the veteran's 
stool was negative for occult blood. 

The veteran underwent a VA general medical examination in 
September 1986.  There were positive bowel sounds and no 
organomegaly.  Diagnoses included left inguinal hernia.  
There was no reference to blood in the veteran's stool.  

Treatment from various Army hospitals dated from October 1986 
to September 1987 noted that the veteran was treated for 
multiple disorders.  An October 1986 consultation report 
noted an impression of probable lower gastrointestinal 
bleeding in the anal rectal area.  An October 1986 report 
noted that the veteran had a previous history of rectal 
bleeding.  He underwent a flexible sigmoidoscopy.  The 
impression was normal flexible sigmoidoscopy.  A February 
1987 entry noted that the veteran had suffered some blood in 
his stool.  A July 1987 entry related an assessment of rectal 
bleeding.  An additional July 1987 treatment report noted 
that the veteran had occasional bright red blood per the 
rectum.  It was noted that the veteran had underwent a 
colonoscopy which was within normal limits.  The diagnoses 
included supposed history of blood per rectum.  A September 
1987 hospital narrative summary noted that the veteran 
underwent a proctoscopy in August 1987.  Additionally, it was 
noted that the veteran's stools were checked on two occasions 
and were guaiac negative.  

At the August 1988 hearing on appeal, the veteran did not 
specifically testify as to his claimed blood in the stool.  
Private physician statements dated from April 1988 to 
September 1988 indicated that the veteran was treated for 
multiple disorders.  A September 1988 statement from Sidney 
E. Friedman, M.D., noted he had various medical records for 
review as well as a sworn statement from the veteran and two 
Army officers.  Dr. Friedman indicated that it was his 
opinion that the veteran was post abdominal trauma with 
several disorders including hematoma of the left rectus 
muscle.  Dr. Friedman stated that based upon the history, it 
was his opinion that the direct and proximate cause of such 
injuries was the trauma sustained by the veteran on January 
11, 1986, in the course of his duties in the National Guard.  

VA treatment records dated from October 1987 to September 
1988 referred to continued treatment.  The veteran underwent 
a VA general medical examination in September 1988.  He 
reported that he had blood in the stool in 1986.  The 
diagnoses referred to other disorders.  

The veteran underwent an additional VA general medical 
examination in January 1989.  There was no reference to blood 
in the veteran's stool.  VA physician statements and 
treatment records and examination reports dated from May 1988 
to November 1995 indicated that the veteran was treated for 
several disorders.  The veteran was hospitalized for a period 
of observation and evaluation in June 1992.  There was a 
reference to checking the stool for occult blood times three.  
A June 1992 entry noted that the veteran's stool was negative 
for occult blood.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the veteran had multiple periods 
of active duty for training and or inactive duty for 
training.  The veteran's service medical records indicate 
that on January 12, 1986, he was seen after walking into and 
falling against a desk.  It was noted, at that time, the 
veteran had pain in his side and blood in his stool.  A 
January 13, 1986 entry indicated diagnoses which included the 
need to rule out a hematoma of the left rectus muscle.  An 
additional January 1986 hospital narrative summary related 
diagnoses including hematoma of the rectus muscle, left side.  
The Board observes that following January 1986, the veteran 
continued to receive treatment for blood in his stool at 
various Army hospitals.  A September 1986 entry noted that 
the veteran had a history of bright red blood in the stool 
for three weeks after an injury in January 1986.  It was 
noted that there was no blood recently.  An October 1986 
consultation sheet noted an impression of probable lower 
gastrointestinal bleeding in the anal rectal area.  An 
additional October 1986 report noted that the veteran had a 
previous history of rectal bleeding.  The veteran underwent a 
flexible sigmoidoscopy which was noted to be normal.  
February 1987 and July 1987 entries included diagnoses of 
rectal bleeding and supposed history of blood per rectum.  

Further, the Board notes that in a September 1988 statement, 
Dr. Friedman indicated that he had various medical records 
for review.  He stated that it was his opinion that the 
veteran was status post abdominal trauma with several 
disorders including hematoma of the left rectus muscle.  Dr. 
Friedman stated that based upon the history, it was his 
opinion that the direct and proximal cause of such injuries 
was the trauma sustained by the veteran on January 11, 1986 
in the course of his duties in the National Guard.  The Board 
observes that the Court has held that evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by the examiner, does not 
constitute "competent medical evidence" satisfying the 
Grotveit v. Brown, 5 Vet.App. 91 (1993) requirement.  The 
Board also notes that although an examiner can render a 
current diagnosis based on his examination of the veteran, 
without a thorough review of the record, his opinion 
regarding etiology can be no better than the facts alleged by 
the veteran.  See Swann v. Brown, 5 Vet.App. 229, 233 (1993).  
The Board observes that Dr. Friedman indicated that he had 
reviewed various medical records.  However, there is no 
indication that Dr. Friedman reviewed the veteran's claims 
folder.  Additionally, the Board notes that subsequent to 
July 1987, there is no clinical evidence indicating that the 
veteran presently suffers from a disability manifested by 
blood in the stool.  A September 1987 hospital narrative 
summary noted that the veteran's stools were checked on two 
occasions and were guaiac negative.  Also, a September 1988 
VA general medical examination report noted that the veteran 
reported that he had blood in his stool in 1986.  The 
diagnoses referred to other disorders.  Further, there was no 
reference to such disorder pursuant to a January 1989 VA 
general medical examination report.  In June 1992, the 
veteran was hospitalized at a VA hospital for a period of 
observation and evaluation.  There was reference to checking 
the stool for occult blood three times.  A June 1992 
treatment entry, apparently during such period of observation 
and evaluation, noted that the veteran's stool was negative 
for occult blood.  

The Board observes that a service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Rabideau and 
Brammer.  The clinical and other probative evidence of record 
simply fails to indicate that the veteran presently suffers a 
disability manifested by blood in the stool.  There is no 
recent clinical diagnosis as to such disorder.  In fact, such 
a disorder has not been diagnosed since July 1987.  Further, 
the Board notes that the veteran has alleged in statements on 
appeal that he presently suffers from such disorder which 
originated with an injury incurred during a period of active 
duty for training and or inactive duty for training.  
However, the veteran is not competent, as a lay person, to 
establish that he presently suffers from such disorder, in 
terms of offering a substantiating medical diagnosis.  See 
Grotveit and Espiritu.  The Board observes that it is 
certainly within the province of the veteran to report that 
he suffered blood in the stool during a period of service.  
However, the credible and competent evidence of record does 
not adequately permit the diagnosing or otherwise recognizing 
the onset of such chronic disability during his periods of 
service, or otherwise relate the existence of such actual 
current disability to the veteran's period of service.  
Gregory v. Brown, 8 Vet.App. 563 (1996).  The clinical and 
probative evidence of record simply fails to adequately 
indicate that the veteran presently suffers from the claimed 
disorder.  Accordingly, in the absence of competent evidence 
establishing that the veteran suffers from the claimed 
disorder, the Board concludes that the veteran's claim for 
service connection a disability manifested by blood in the 
stool is not well-grounded.  

Further, the Board finds the information provided in the 
statement of the case and other correspondence from the RO 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection.  Moreover, 
the veteran has not put the VA on notice of the existence of 
any specific, particular piece of evidence that, if 
submitted, might make the claims well-grounded.  Robinette v. 
Brown, 8 Vet.App. 69 (1995).

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet.App 384 (1995) (en 
banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error).  The Board, therefore, concludes that denying the 
appeal on these issues because the claims are not well 
grounded is not prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet.App. 384 (1993).  

IV.  Restoration of a 10 Percent Evaluation for Hematuria

A.  Historical Review

The veteran's service medical records indicate that he was 
seen on January 12, 1986, after walking into and falling 
against a desk.  The diagnoses included possible 
nephrolithiasis.  A January 13, 1986 consultation sheet noted 
that the veteran complained of abdominal pain in the left 
lower quadrant and indicated that he had suffered a blunt 
abdominal trauma.  The diagnoses included hematuria, 
microscopic.  A January 1986 hospital narrative summary 
related diagnoses which included hematoma of the bladder due 
to trauma of the lower abdomen and hematuria secondary to 
bladder hematoma.  A June 1987 medical board report noted 
diagnoses included microscopic hematuria with undetected 
etiology.  

Treatment records from various Army hospitals dated from 
March 1986 to September 1986 indicated that the veteran was 
treated for disorders including hematuria.  A March 1986 
consultation report noted that the veteran had a history of a 
traumatic injury to the bladder.  The impression included 
microscopic hematuria.  A May 1986 entry indicated an 
assessment of microscopic hematuria status post blunt trauma 
and a September 1986 entry also related that the veteran had 
microscopic hematuria.  

The veteran underwent a VA general medical examination in 
September 1986.  The diagnoses included hematuria following 
trauma.  In January 1987, service connection was granted for 
hematuria.  A 10 percent disability evaluation was assigned 
affective April 29, 1986.  

Treatment records from various Army hospitals dated from 
October 1986 to September 1987 noted that the veteran was 
treated for multiple disorders.  An August 1987 consultation 
report noted an impression which included persistent 
hematuria.  At the August 1988 hearing on appeal, the veteran 
testified that he still had blood in his urine.  

Private physician statements dated from April 1988 to 
September 1988 indicated that the veteran continued to 
receive treatment for multiple disorders.  A September 1988 
statement from Dr. Friedman noted that a urinalysis showed 
albumin and glucose -0, gross blood.  Dr. Friedman stated 
that the veteran had hematuria secondary to a bladder 
hematoma (traumatic) with subsequent microscopic hematuria. 
VA treatment records dated from October 1987 to September 
1988 referred to continued treatment.  The veteran underwent 
an additional VA general medical examination report in 
January 1989.  It was noted that the veteran's hematuria had 
its onset in 1986.  The diagnoses included hematuria, trace.  

VA physician statement and treatment records dated from May 
1988 to June 1992 indicated that the veteran continued to 
receive treatment for multiple disorders.  A March 1991 entry 
noted an assessment which included microhematuria, chronic as 
per history.  The veteran underwent a period of observation 
and evaluation at VA hospital in June 1992.  It was noted 
that testing showed initial microhematuria, but later clear 
to normal.  

In November 1993, the RO proposed reducing the veteran's 
disability evaluation for his hematuria from 10 percent to a 
noncompensable evaluation.  The RO notified the veteran in 
December 1993 of the proposed reduction.  A February 1994 
rating decision reduced the disability evaluation assigned 
for the veteran's service-connected hematuria to a 
noncompensable evaluation effective May 1, 1994.  

VA treatment records dated from January 1993 to July 1994 
indicated that the veteran was treated for several disorders.  
A July 1994 entry related an impression which included 
hematuria.  



B.  Restoration

There is no question that a disability rating may be reduced; 
however, the circumstances under which rating reductions can 
occur are specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary.  Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  The 10 percent 
evaluation for the veteran's service-connected hematuria was 
in effect for five or more years, this case is therefore 
subject to the requirements set forth at 38 C.F.R. § 3.344(a) 
and (b) (1998).  This regulation provides, in pertinent part, 
that there must be improvement before an evaluation is 
reduced.  The entire record of examinations and medical-
industrial history and status must be reviewed.  The Court 
has restored evaluations when VA has failed to consider 
whether there is improvement.  Decisions that fail to comply 
with regulations are void.

The Court has held that regulations are applicable to all 
rating reduction cases, regardless of whether the rating at 
issue has been in effect for five or more years.  The Court 
has stated that certain regulations "impose a clear 
requirement that VA rating reductions, as with all VA rating 
decisions, be based upon review of the entire history of the 
veteran's disability." Brown v. Brown, 5 Vet. App. 413, 420 
(referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating 
reduction case requires ascertaining "whether the evidence 
reflects an actual change in the disability and whether the 
examination reports reflecting such change are based upon 
thorough examinations." Brown, 5 Vet. App. at 421.  Thus in 
any rating-reduction case not only must it be determined that 
an improvement in a disability has actually occurred but also 
that improvement reflects an improvement under the ordinary 
conditions of life and work.  Regulations also provide that 
reexamination disclosing improvement will warrant reduction 
in the rating.  38 C.F.R. § 3.344(c) (1998).

The Board concludes that the reduction of the disability 
evaluation assigned for the veteran's service-connected 
hematuria from 10 percent to a noncompensable evaluation was 
not warranted.  It is observed that the February 1994 rating 
decision which reduced the disability evaluation did not 
comply with regulations and is, therefore, void.  The Board 
notes that the veteran's service-connected hematuria had been 
evaluated as 10 percent disabling under the provisions of 38 
C.F.R. Part 4, Diagnostic Codes 7512, 7517 (1998).  The RO 
apparently based the reduction of the veteran's disability 
evaluation on a report of a June 1992 VA hospitalization for 
a period of observation and evaluation which noted that 
testing showed initial microhematuria, but later clear to 
normal findings in this regard.  The Board notes that there 
is no indication that the veteran has been provided with a VA 
examination, as to his service-connected urological disorder, 
subsequent to a January 1989 VA general medical examination 
report which indicated diagnoses including hematuria, trace.  
The Board also observes that a July 1994 VA treatment entry 
indicated an impression which included hematuria.  

The Board cannot conclude based on the findings shown 
pursuant to the June 1992 report of VA hospitalization for 
observation and evaluation, that there has been sustained 
improvement of the veteran's service-connected disorder.  
Moreover, the Board notes that the Court has held that the 
failure to consider 38 C.F.R. § 3.344(a) requires that the 
action by which the reduction was made effective be 
considered void ab initio as not in accordance with the law.  
See Heerdt v. Derwinski 1 Vet.App. 551 (1991).  The Board 
notes that there is no indication in the record, including 
the February 1994 rating decision, that the RO considered the 
provisions of 38 C.F.R. § 3.344(a) (1998).  Accordingly, the 
Board finds that restoration of a 10 percent evaluation for 
hematuria is warranted.  The Board makes no determination of 
whether the assignment of a 10 percent evaluation could be 
justified.  Rather, the denial of due process requires 
restoration.  See M21-1 Part VI 9.03(c)(f).  


ORDER

Service connection for conjunctivitis is denied.  Service 
connection for a foreign body in the right third metacarpal 
is denied.  Service connection for an eye disorder 
characterized as refractive error is denied.  A 10 percent 
evaluation for hematuria is restored, subject to the laws and 
regulations governing the grant of monetary benefits.  


REMAND

The veteran asserts on appeal that he is entitled to service 
connection for a left shoulder disorder, to include 
tendinitis; hypertension; a heart disorder, to include Wolff-
Parkinson White Syndrome; residuals of a contusion of the 
left elbow; and for an acquired psychiatric disorder.  The 
veteran also avers that he is entitled to increased 
disability evaluations for his service-connected hematuria 
and residuals of a right eye injury.  The accredited 
representative has requested that his case be remanded, as to 
the issue of entitlement to service connection for an 
acquired psychiatric disorder, as the RO failed to comply 
with the Board's August 1995 remand instructions.  The August 
1995 remand requested, in part, that the veteran be afforded 
VA orthopedic, cardiovascular and psychiatric examinations in 
order to determine the current nature and etiology of any 
existing musculoskeletal, cardiovascular, and psychiatric 
disabilities.  The examiners were requested to review the 
clinical record including an opinion provided by Dr. 
Friedman, and provide requested etiological opinions as well 
as to comment on whether any such diagnosed disorder was 
caused or worsened by a service-connected disorder.  In 
reviewing the record, the Board notes that the VA orthopedic, 
cardiovascular and psychiatric examinations afforded the 
veteran in November 1995, did not fully comply with the 
August 1995 remand instructions.  

As to the veteran's claims for service connection for 
hypertension and for a heart disorder, to include Wolff-
Parkinson White Syndrome, the Board notes that the veteran 
was afforded a VA cardiovascular examination in November 
1995.  It was noted that, according to the veteran, his 
hypertension was first found in 1984 to 1986.  The veteran 
reported that he developed chest discomfort and was found to 
have a heart murmur, but was not informed of any specific 
cardiac abnormalities.  The examiner diagnosed essential 
hypertension, uncontrolled.  The examiner commented that the 
veteran's existing cardiovascular problems and essential 
hypertension were of unknown etiology and of mild to moderate 
nature based on diastolic values.  The examiner stated that 
although the presence of cardiac involvement or hypertensive 
vascular disease was likely, he did not have any hard data to 
document such diagnosis.  The examiner then remarked that he 
agreed with Dr. Friedman's analysis in 1988 and did not 
believe the veteran's cardiovascular status had significantly 
worsened since then.  The Board observes that there is no 
clear indication that the examiner reviewed the claims folder 
prior to the examination as he specifically noted that he had 
no data to document a diagnosis of cardiac involvement or 
hypertensive vascular disease which he considered likely.  
Additionally, although the examiner indicated that the 
veteran's cardiovascular problems and essential hypertension 
were of unknown etiology, he then stated that he agreed with 
Dr. Friedman's analysis.  

The Board observes that in a September 1988 statement, Dr. 
Friedman indicated that the veteran was post-abdominal trauma 
with hematoma of the left rectus muscle, traumatic left 
inguinal hernia, hematuria secondary to bladder hematoma 
(traumatic) with subsequent microscopic hematuria and that 
such were caused by a trauma on January 11, 1986 in the 
course of the veteran's duties with the National Guard.  Dr. 
Friedman stated that it was his opinion that the veteran's 
continuing disabilities due to the injuries sustained on 
January 11, 1986 were contributory to the enumerated 
conditions which continued to the present.  Dr. Friedman 
remarked that such later conditions were causally related to 
the disabilities sustained and were permanent consisting of 
microscopic hematuria, non-cardiac chest pain, labile 
hypertension, ventricular ectopy and anxiety attacks.  The 
Board notes that the opinion provided by the examiner 
pursuant to the November 1995 VA cardiovascular report is 
clearly contradictory.  

As to the veteran's claim for service connection for an 
acquired psychiatric disorder, the Board notes that he was 
afforded a VA psychiatric examination in November 1995.  The 
examiner stated that he had reviewed the veteran's claims 
folder.  The diagnoses included impulse control disorder, not 
otherwise specified.  The examiner noted solely that the 
evaluation performed by Dr. Friedman in September 1988, was 
carefully reviewed and that Dr. Friedman was an 
"internist."  The examiner, pursuant to the November VA 
psychiatric examination report, provided no further 
information as to the etiology of the veteran's claimed 
psychiatric disorder, or as to whether any such disorder was 
caused or worsened by a service-connected disorder.  

The Board observes that the Court has held that the Board is 
prohibited from reaching its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991).  Further, when the medical evidence is inadequate, 
the VA must supplement the record by seeking an advisory 
opinion or ordering another medical examination.  Halstead v. 
Derwinski, 3 Vet.App. 213 (1992).  Additionally, the Court 
has also held that the RO must comply with the Board's remand 
instructions or explain its failure to complete the requested 
action.  Talley v. Brown, 6 Vet.App. 72, 74 (1993).  Also, 
the Court recently issued a decision vacating and remanding a 
Board decision on the ground that the RO failed to follow the 
directives contained in the Board remand.  In concluding that 
a further remand was required, the Court noted the following 
regarding the VA 's failure to comply with the terms of the 
prior Board remand:

[A] remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by the Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.  Stegall v. West, No. 97-78 (U.S. 
Vet.App. June 26, 1998).  

Given the nature of the appellant's contentions; the 
examiner's apparent failure, pursuant to the November 1995 VA 
cardiovascular examination, to fully review the claims 
folder; the contradictory etiological opinion provided 
pursuant to the such examination report; the examiner's 
failure, pursuant to the November 1995 VA psychiatric 
examination report, to provide the requested etiological 
opinions; and in consideration of the Court's holdings in the 
cases noted above, specifically Talley and Stegall, the Board 
concludes that additional VA cardiovascular and psychiatric 
examinations would be helpful in resolving the issues raised 
by the instant appeal.  

Additionally, as to the veteran's claims for service 
connection for a left shoulder disorder, to include 
tendinitis and for residuals of a contusion of the left 
elbow, the Board notes that the veteran was afforded a VA 
hand, thumb, and fingers examination and a VA orthopedic 
examination in November 1995.  Both examination reports 
indicated diagnoses of right shoulder, bicipital tendinitis, 
status post right shoulder arthroscopy 3/26/87 and no joint 
pathology found on the right elbow or the right wrist.  The 
examiner, pursuant to the November 1995 VA orthopedic 
examination report, commented that the only musculoskeletal 
findings were the veteran's service-connected bicipital 
tendinitis with tenderness to palpation.  The Board notes 
that no information was provided pursuant to either 
examination, as to the veteran's claimed left shoulder and 
left elbow disorders.  In fact, no symptomatology as to any 
left-sided pathology was reported.  The Board notes that a 
September 1988 VA orthopedic examination report related 
diagnoses included chip fracture left olecranon processes and 
left shoulder injury by history.  

The Board notes that the veteran's service medical records 
indicate that he was seen in August 1979 after falling and 
hurting both shoulders.  The impression was sprain shoulder, 
right greater than left.  A November 1980 entry noted that 
the veteran complained of a history of a pulled muscle in his 
left shoulder.  The assessment was biceps tendonitis.  A 
treatment entry dated January 13, 1986, noted that the 
veteran indicated that he had fallen and hit his left elbow 
and left side.  A January 1986 consultation report noted that 
the veteran was seen for pain at the tip of the olecranon of 
the left elbow.  It was reported that he was involved in an 
accident in the line of duty while on January 11, 1986.  It 
was reported that X-rays showed no bony injury.  
Additionally, subsequent treatment records from various Army 
hospitals indicated that the veteran continued to receive 
treatment for left shoulder and left elbow disorders.  A May 
1986 entry noted that the veteran had left shoulder bicipital 
tendinitis and a left elbow contusion with loose body.  Given 
the nature of the veteran's contentions, the evidence of 
treatment during the veteran's periods of service for left 
shoulder and left elbow disorders, the Court's holding in the 
cases noted above, and as the November 1995 VA orthopedic 
examination report did not refer to any left-sided pathology, 
the Board concludes that additional development of the 
record, as to such issues, should be undertaken prior to 
appellate review.  

As to the veteran's claims for increased disability 
evaluations for his service-connected hematuria and residuals 
of a right eye injury, the Board notes that the veteran has 
not been afforded VA examinations as to such disorders since 
a January 1989 VA general medical examination.  At that time, 
the examiner indicated diagnoses including right eye 
presbyopia and hematuria, trace.  The Board observes that 
subsequent VA treatment records indicated that the veteran 
was treated for various eye complaints and for hematuria.  
Given the nature of the veteran's contentions and as the 
veteran has not been afforded recent VA examinations as to 
his service-connected hematuria and residuals of a right eye 
injury, the Board concludes that VA urological and 
ophthalmological examinations should be scheduled prior to 
appellate review.  

In light of the VA's duty to assist the veteran in the 
proper development of his claim as mandated by the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and as 
interpreted by the United States Court of Veterans Appeals 
(hereinafter "the Court") in Littke v. Derwinski, 
1 Vet.App. 90, 92-93 (1990), this case is REMANDED for the 
following action:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  

2.  The RO should schedule the veteran 
for a VA cardiovascular examination in 
order to determine the present nature and 
severity of his hypertension and heart 
disorder, to include Wolff-Parkinson 
White Syndrome, if any.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
The examiner is requested to express an 
opinion as to the etiology and 
approximate date of onset of any 
diagnosed cardiovascular disorder and to 
comment on the relationship, if any, 
between any such disorder and the 
veteran's periods of service, to include 
whether any such disorder was 
etiologically or causally related to or 
was aggravated by the veteran's service-
connected disorders.  See Allen v. Brown, 
7 Vet.App. 439 (1995).  A sufficient 
rationale for any opinion expressed 
should be provided.  The claims folder 
must be made available to the examiner 
for review prior to the examination.  If 
an opinion cannot be expressed without 
resorting to speculation, it should be so 
stated.  

3.  The RO should schedule the veteran 
for a VA psychiatric examination in order 
to determine the present nature and 
severity of psychiatric disorder, if any.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner is 
requested to express an opinion as to the 
etiology and approximate date of onset of 
any diagnosed psychiatric disorder and to 
comment on the relationship, if any, 
between such disorder and the veteran's 
periods of service, to include whether 
any such disorder was etiologically or 
causally related to or was aggravated by 
the veteran's service-connected 
disorders.  See Allen v. Brown, 7 
Vet.App. 439 (1995).  A sufficient 
rationale for any opinion expressed 
should be provided.  The claims folder 
must be made available to the examiner 
for review prior to the examination.  If 
an opinion cannot be expressed without 
resorting to speculation, it should be so 
stated.  

4.  The RO should schedule the veteran 
for a VA orthopedic examination in order 
to determine the present nature and 
severity of his claimed left shoulder 
disorder and left elbow disorder, if any.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner is 
requested to express an opinion as to the 
etiology and approximate date of onset 
any diagnosed left shoulder and left 
elbow disorders and to comment on the 
relationship, if any, between any such 
disorders and the veteran's period of 
service, to include whether any such 
disorders were etiologically or causally 
related to or were aggravated by the 
veteran's service-connected disorders.  
See Allen v. Brown, 7 Vet.App. 439 
(1995)..  A sufficient rationale for any 
opinion expressed should be provided.  
The claims folder must be made available 
to the examiner for review prior to the 
examination.  If an opinion cannot be 
expressed without resorting to 
speculation, it should be so stated.  

6.  The RO should schedule the veteran 
for a VA urological examination in order 
to determine the present nature and 
severity of his service-connected 
hematuria.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examiner is requested to specifically 
address the criteria indicated pursuant 
to 38 C.F.R Part 4, including § 4.115(a) 
and Diagnostic Codes 7512, 7517 (1998).  
The claims folder must be made available 
to the examiner for review prior to the 
examination.  

7.  The RO should schedule the veteran 
for a VA ophthalmological examination in 
order to determine the present nature and 
severity of his service-connected 
residuals of a right eye injury.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner is 
requested to specifically address the 
criteria indicated pursuant to 38 C.F.R 
Part 4, Diagnostic Code7338 (1998).  The 
claims folder must be made available to 
the examiner for review prior to the 
examination.  

8.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1995) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 
1 Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); and 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).  

9.  Following completion of the above and 
following any additional development 
deemed necessary, the RO, in a rating 
decision, should reconsider the remaining 
issues on appeal giving consideration to 
any additional evidence obtained.  A 
supplemental statement of the case should 
also be prepared and issued.  

10.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and 
Statutory Notes).  In addition, VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  

When the requested action has been completed, and if her 
claim continues to be denied, the veteran should be afforded 
a reasonable period of time in which to respond to a 
supplemental statement of the case.  Thereafter, subject to 
current appellate procedures, the case should be returned to 
the Board for further appellate consideration if appropriate.  
The veteran need not take any action unless she is further 
informed.  The purpose of this REMAND is to allow for further 
development of the record.  No inference should be drawn from 
it regarding the final disposition of the veteran's claim.  
While regretting the delay involved in again remanding this 
case, it is felt that to proceed with a decision on the 
merits at this time would not withstand Court scrutiny.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals







